          Case 1:19-cv-00622-JPO Document 82 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CONDE PANAMA LLC,
                                 Plaintiff,
                                                                       19-CV-622 (JPO)
                      -v-
                                                                            ORDER
 AECOS, LTD. and BRIAN S.
 HOWELLS,
                        Defendants.


J. PAUL OETKEN, District Judge:

        On July 22, 2021, the Court denied Plaintiff Conde Panama LLC’s motion for summary

judgment on its claims against Defendant Brian Howells. (Dkt. No. 81.) In light of that opinion,

the parties are directed to confer and to file a joint letter within 21 days. The joint letter shall

address: (1) potential jury trial dates, or bench trial dates if the parties consent to a bench trial,

between January 2022 and June 2022, (2) the parties’ estimated length of trial (in number of

days), and (3) whether the parties agree to further settlement conferences before Magistrate

Judge Debra C. Freeman.

        The Clerk of Court is directed to mail a copy of this Order to Defendant Brian Howells.

        SO ORDERED.

Dated: August 5, 2021
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
